      Case 4:20-cv-00460-WS-MAF Document 6 Filed 10/26/20 Page 1 of 2



                                                                           Page 1 of 2


            IN THE UNITED STATES DISTRICT COURT FOR THE
                   NORTHERN DISTRICT OF FLORIDA
                       TALLAHASSEE DIVISION




ERNEST R. GIBSON, JR.,
# 281824,

      Plaintiff,

v.                                                        4:20cv460–WS/MAF

ERIC BRISCOE,

      Defendant.



               ORDER ADOPTING THE MAGISTRATE JUDGE’S
                   REPORT AND RECOMMENDATION

      Before the court is the magistrate judge's report and recommendation (ECF

No. 4) docketed September 23, 2020. The magistrate judge recommends that this

case be dismissed pursuant to the three-strikes provision of 28 U.S.C. § 1915(g).

The plaintiff has filed no objections to the report and recommendation.

      The court has reviewed the record and has determined that the magistrate

judge's report and recommendation should be adopted. Accordingly, it is

ORDERED:

      1. 1. The magistrate judge's report and recommendation (ECF No. 4) is
      Case 4:20-cv-00460-WS-MAF Document 6 Filed 10/26/20 Page 2 of 2



                                                                           Page 2 of 2


hereby ADOPTED and incorporated by reference into this order.

      2. The plaintiff’s motion to proceed in forma pauperis (ECF No. 2) is

DENIED.

      3. The plaintiff's complaint and this action are DISMISSED WITHOUT

PREJUDICE pursuant to 28 U.S.C. § 1915(g).

      4. The clerk shall enter judgment stating: "All claims are dismissed without

prejudice."

      5. The clerk shall note on the docket that this case was dismissed pursuant to

28 U.S.C. § 1915(g).

      DONE AND ORDERED this            26th     day of     October     , 2020.




                                s/ William Stafford
                                WILLIAM STAFFORD
                                SENIOR UNITED STATES DISTRICT JUDGE
